By a general verdict of the jury this appellant, defendant in the court below, was convicted under an indictment containing two counts. The first count, in proper form and substance, charged him with the unlawful possession of a still to be used for the purpose of manufacturing prohibited liquors or beverages. Count 2 of the indictment charged him with distilling, making, or manufacturing alcoholic or spirituous liquors. The court imposed an indeterminate term of imprisonment in the penitentiary of not less than two years, nor more than four years. From the judgment of conviction, this appeal was taken. The submission of this case in this court is upon the record proper, there being no bill of exceptions. We have examined the record, and find it regular and without error. The judgment appealed from will stand affirmed. Affirmed.